310 S.W.3d 574 (2010)
Leobardo ALONZO, Appellant
v.
FEDERAL INSURANCE COMPANY, Appellee.
No. 05-10-00157-CV.
Court of Appeals of Texas, Dallas.
April 1, 2010.
Leobardo Alonzo, Dallas, TX, pro se.
Before Justices MOSELEY, BRIDGES, and FILLMORE.

OPINION PER CURIAM
PER CURIAM.
On February 10, 2010 appellant filed a notice of appeal in this case. On February 18, 2010, we notified appellant that the $175 filing fee was due and that if appellant failed to pay the fee within ten days, the appeal would be dismissed. By separate letter on February 18, 2010, we notified appellant the docketing statement was due and that if appellant failed to file the docketing statement within ten days, the appeal would be dismissed. To date, appellant has not paid the filing fee, filed the docketing statement, or communicated with the Court regarding these matters.
Accordingly, we DISMISS this appeal. See TEX.R.APP. P. 5, 42.3(c).